Citation Nr: 0400326	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for an eye disorder, 
claimed as peripheral vision loss.

3.  Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disability, claimed as irritable bowel 
syndrome, hiatal hernia with esophageal reflux, 
diverticulitis, and lactose intolerance.

4.  Entitlement to a rating in excess of 30 percent for a 
respiratory disability, claimed as asthma and chronic 
obstructive pulmonary disease.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to a rating in excess of 10 percent for 
temporomandibular disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to July 
1962 and from June 1981 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The issues listed 
on the title page are the claims currently under appeal.  

After a review of the claims file, the Board finds that due 
process mandates a remand except for the issue of entitlement 
to service connection for a hearing loss disability, right 
ear, which is granted below.


FINDING OF FACT

Medical evidence indicates that the veteran's hearing loss in 
the right ear was incurred during active military duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
hearing loss disability, right ear, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2003).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

If there is insufficient evidence to establish that a hearing 
loss disability was present during service, the evidence must 
establish a nexus between his current disability and his 
inservice exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  If the record shows evidence of in-
service acoustic trauma and in-service audiometric results 
indicate an upward shift in tested thresholds, and if post-
service audiometric testing results meet the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

A review of the veteran's service medical records reveals 
some hearing loss in the right ear during active duty.  
Specifically, a May 1998 audiogram report demonstrates pure 
tone thresholds, in decibels, of the right ear of 10, 10, 25, 
30, and 35, at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The clinical evaluation was hearing loss.  In 
August 1999, an upward trend in tested thresholds was shown 
in the right ear of 20, 25, 25, 35, and 45 at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  The diagnosis was 
hearing loss.  Therefore, the Board finds that hearing loss 
of the right ear was shown during active duty.

Post service medical evidence also shows right ear hearing 
loss.  In a May 2002 VA audiogram, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
35
LEFT
15
20
25
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The clinical assessment was mild, high frequency 
sensorineural hearing loss in the right ear and normal 
hearing in the left ear.  Although a VA examiner concluded in 
August 2002 that it was unlikely that the veteran's right ear 
hearing loss was secondary to acoustic trauma, the Board 
finds that a September 2000 VA medical opinion that the 
veteran's hearing loss was "most probably associated with 
noise exposures" while working on the flight line in the 
National Guard, places the issue in equipoise and the benefit 
of the doubt is resolved in favor of the veteran.  

In view of the favorable evidence, and in light of in-service 
hearing loss, the Board concludes that there is a reasonable 
basis to grant service connection for a hearing loss 
disability, right ear.  As noted above, there is some 
indication of in-service hearing loss in the right ear.  
Moreover, there is post-service evidence of hearing loss in 
the right ear, plus a medical opinion establishing a medical 
nexus between military service and the veteran's right ear 
hearing loss.  Further, there is no evidence of an 
intervening cause giving rise to a hearing loss disability on 
the right.  Thus, it is the conclusion of the Board, given 
this evidence, that it is as likely as not that the hearing 
loss, right ear, currently shown is reasonably related to 
service.  As such, with resolution of reasonable doubt in the 
veteran's favor, service connection for hearing loss, right 
ear, is warranted.  With respect to the claim for hearing 
loss disability, left ear, the Board finds that the claim 
remains on appeal for due process consideration.  


ORDER

Service connection for a hearing loss disability, right ear, 
is granted.


REMAND

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  This law also eliminated the concept of a 
well-grounded claim.  Since this case is being remanded for 
additional development, and to accord due process, the RO 
must take this opportunity to inform the appellant regarding 
her due process rights under the VCAA.

Further, the veteran contends that her service-connected 
disabilities are worse than currently evaluated.  The Board 
notes that several VA examinations were undertaken over three 
years ago.  Moreover, in view of the veteran's on-going 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development is 
indicated.  
 
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
she is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The issues will be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on her part.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the VCAA.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claims and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.

2.  Please obtain medical records from 
the 56th Medical Group (AETC), Luke AFB, 
Arizona, regarding the claims on appeal.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine the nature and 
extent of her service-connected 
respiratory disability.  After reviewing 
the veteran's claims folder as well as 
interviewing and examining her, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's current respiratory 
disability.
?	Specifically address whether the 
veteran's signs and symptoms are 
consistent with asthma and/or 
chronic obstructive pulmonary 
disease.
?	Provide current pulmonary 
function test results, which 
include FEV-1, FEV-1/FVC, and 
DLCO readings.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dental 
examination to determine the nature and 
extent of her service-connected 
temporomandibular disorder.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining her, 
the examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's temporomandibular 
syndrome.
?	It would helpful to the Board to 
receive a brief explanation of 
the different, if any, between 
temporomandibular disorder and 
TMJ syndrome.
?	The examiner is asked to 
specifically report the inter-
incisal range in millimeters and 
to state whether nonunion (as 
opposed to malunion) of the TMJ 
articulation is shown.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastrointestinal 
examination to determine the nature and 
extent of her service-connected gastric 
disabilities.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining her, the 
examiner should address the following 
questions:

?	What is the predominant disability 
picture associated with the 
veteran's gastrointestinal 
complaints?
?	Is there evidence of ulcerative 
colitis?
?	Are the veteran's symptoms 
productive of severe impairment of 
health, including pain, vomiting, 
material weight loss, hematemesis, 
melena, or anemia?

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



